UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 23, 2014 NATION ENERGY INC. (Exact name of registrant as specified in its charter) Wyoming (State or other jurisdiction of incorporation) 000-30193 (Commission File Number) 59-2887569 (IRS Employer Identification No.) Suite F – 1500 West 16th Avenue, Vancouver, BCV6H 4B9Canada (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On January 23, 2014, we filed Articles of Amendment with the Secretary of State of the State of Wyoming, amending our articles of incorporation by increasing our authorized capital to 5,000,000,000, shares of common stock with no par value. Item 9.01Financial Statements and Exhibits Articles of Amendment filed with the Secretary of State of the State of Wyoming on January 23, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATION ENERGY INC. /s/ John Hislop By:John R. Hislop President, Chief Executive Officer, Chairman of the Board, Chief Financial Officer, and Director Date:January 31, 2014 2
